Title: From Alexander Hamilton to James McHenry, 19 October 1798
From: Hamilton, Alexander
To: McHenry, James



N York Oct 19. 1798
My Dear Sir

I received yesterday your private letter of the 16th, with its inclosures, now returned.

It was essential for you to take a decisive course & to leave the blame of further delay at some other door. There can be no doubt of the propriety of combining the aid of General Officers. But Pinckney being now arrived, it seems to me very proper & necessary that he also should be called upon. You will learn with pleasure that he sent me a message by young Rutlege purporting his intire satisfaction with the military arrangement & readiness to serve under my command. Communicate this to our friends Pickering & Wolcott, as I am not well enough to write them by this post.
Yrs. Affectly

A Hamilton
J M. Henry Esq

